Case 20-20425-GLT         Doc 42      Filed 02/10/20 Entered 02/10/20 12:12:02             Desc Main
                                      Document     Page 1 of 7


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                            :   Bankruptcy No. 20-20425-GLT
                                                  :
VideoMining Corporation,                          :   Chapter 11
                                                  :
             Debtor.                              :
------------------------------                    :
VideoMining Corporation                           :   Document No. _________
                                                  :
                Movant,                           :   Related Document Nos. 13 and 18
                                                  :
         v.                                       :
                                                  :
Enterprise Bank, White Oak Business               :   Hearing Date:           February 10, 2020
Capital, Inc, On Deck Capital, Itria              :   Hearing Time:           1:30 P.M.
Ventures, LLC, Broadway Advance                   :
Funding, Green Note Capital Partners, Inc.,       :
                                                  :
                Respondents.                      :

                OBJECTION TO DEBTOR’S USE OF CASH COLLATERAL

         Itria Ventures LLC (“Itria”) submits this Objection to the Motion by Debtor,

VideoMining Corporation, (“Debtor”) seeking an Order allowing Debtor to use cash collateral

on both an interim and final basis.

         1.     Itria objects to the Debtor’s Motion on the following two grounds, to wit: (a) the

Debtor sold its receivables to Itria in a true sale transaction such that Itria owns the receivables

and they are not property of the Debtor’s estate which can be used as cash collateral, and (b) in

the alternative, if the Court were to find that the Debtor can use cash collateral then Itria is

entitled to a replacement position/lien and adequate protection payments. On the adequate

protection issue Debtor’s Motion only proposes, as adequate protection, a cash payment to

creditor White Oak Business Capital, Inc. (“White Oak”) equal to 15% of the total receivables



{00580138.1}
Case 20-20425-GLT         Doc 42   Filed 02/10/20 Entered 02/10/20 12:12:02               Desc Main
                                   Document     Page 2 of 7


collected. Although Debtor acknowledges Itria’s asserted interest in its receivables, it does not

propose any adequate protection in any form to Itria.

         2.    Further details regarding Itria’s two objections (a) and (b) are as follows.

         3.    Itria is engaged in the business of providing financial accommodations to its

clients through the purchase of merchant accounts receivable as well as through traditional

secured lending facilities.

         4.    On September 12, 2017, Itria and Debtor entered into a Future Receivables Sale

Agreement (“FRSA”), a true copy of which is attached hereto as Exhibit “A”, pursuant to which

Itria purchased the future accounts receivable of Debtor in the amount of $164,000.00, and

Debtor agreed to remit to Itria the proceeds of its collection of those purchased accounts in

periodic payments calculated as agreed upon percentage thereof, until the entire amount sold was

remitted to Itria. Under the FRSA, the weekly estimated amount to be remitted to Itria is

$2,363.38, subject to a reconciliation against actual future receivables. The percentage due Itria

every week is 2.68% of Debtor’s future receivables until full payment of the amount sold equal

to $198,440.

         5.    The Debtor’s sale of its receivables to Itria was a true sale, such that Itria owns

the receivables, the receivables are thus not property of the Debtor’s estate. The FRSA contains

a Delaware choice of law clause. See Section 15 of the FRSA. Under Delaware law, a true sale

cannot be re-characterized as a secured loan. 6 Del. C. Sec. 2703A(a). See also In re Dryden

Advisory Group, LLC, 534 B.R. 612 (M.D. Pa. 2015) (determining factoring agreement to be a

true sale under New York law). Based upon the foregoing, the subject receivables belong to

Itria, are not property of the Debtor’s estate, and thus cannot be used by the Debtor as cash

collateral.

{00580138.1}                                     2
Case 20-20425-GLT        Doc 42     Filed 02/10/20 Entered 02/10/20 12:12:02              Desc Main
                                    Document     Page 3 of 7


         6.    In the alternative, should the Court find the Debtor can use cash collateral then

Itria is entitled to adequate protection and a replacement position/lien.

         7.    On November 7, 2017, Itria filed a UCC-1 Financing Statement to put the world

on notice of its sale. The UCC-1 states that the sale covers “[a]ll of Debtor’s present and future

accounts”, including receivables (the “UCC-1 Lien”), a true copy of which is attached hereto as

Exhibit “B”.

         8.    Debtor has defaulted under the FRSA and, as of the date of its bankruptcy filing,

owes Itria $50,931.70.

         9.    Debtor must obtain consent or court approval prior to the use of cash collateral.

U.S.C. §363(c)(2). The Court “shall prohibit or condition such use” of cash collateral “as is

necessary to provide adequate protection of such interest.” 11 U.S.C. §363(e). See generally In

re Sharon Steel Corp., 159 B.R. 165, 168-169 (W.D. Pa. 1993); In re Hari Ram, Inc., 507 B.R.

114, 120121 (M.D. Pa. 2014).

         10.   “Cash collateral” includes accounts receivables. 11 U.S.C. §363(a).

         11.   “Adequate protection” is undefined in the Bankruptcy Code, but Section 361

provides three non-exclusive methods of adequate protection: (1) periodic cash payments; (2)

additional or replacement liens; or (3) other relief resulting in the “indubitable equivalent” of the

secured creditor’s interest. 11 U.S.C. §361. When proposing adequate protection to a secured

creditor, the debtor “should as nearly as possible under the circumstances of the case provide the

creditor with the value of his bargained for rights.” In re Hari Ram, 507 B.R. at 120; In re

Sharon Steel, 159 B.R. at 169; In re Rocco, 319 B.R. 411, 419 (W.D. Pa 2005).

         12.   Debtor bears the burden of proof to demonstrate that the secured creditor is

adequately protected for purposes of using cash collateral. 11 U.S.C. §363(p)(1).

{00580138.1}                                      3
Case 20-20425-GLT         Doc 42     Filed 02/10/20 Entered 02/10/20 12:12:02             Desc Main
                                     Document     Page 4 of 7


         13.   Debtor has not satisfied its burden of proof. It has not proposed any adequate

protection to Itria, much less met its burden.

         14.   The only periodic payment proposed by Debtor is to White Oak equal to 15% of

its receivables. Under the FRSA, Itria is entitled to a weekly payment of $2,362.88, subject to a

reconciliation of 2.68% of actual future receivables.

         15.   Itria respectfully requests that Debtor’s use of cash collateral be conditioned on its

weekly payment of $2,362.88 to Itria. Consistent with the aforesaid case law, such payment

would protect Itria’s secured interest by providing Itria the value of its bargained for rights under

the FRSA.

         16.   In addition, at a minimum, preserving Itria’s bargained for rights under the FRSA

includes granting Itria a replacement position/lien on the Debtor’s receivables and other property

covered by Itria’s UCC-1 Lien to the same extent, priority and validity as prior to Debtor’s

bankruptcy filing. Itria’s secured lien should continue as if Debtor did not file bankruptcy in

order to protect Itria’s secured position.

         17.   Lastly, Debtor’s Motion is for “interim and final orders authorizing” Debtor’s use

of cash collateral. Debtor’s proposed order does not in its terms limit the duration of Debtor’s

use of cash collateral; instead, the order continues such use “until a further Order of Court is

entered”. Thus, in effect, Debtor’s proposed order seeks a “final” order as its Motion states.

         18.   Any order denying Itria adequate protection should be interim only and

necessarily subject to future renewals based upon a motion by Debtor. Itria requests that any

such order be limited to 30 days.

         19.   In conclusion, Itria respectfully requests that Debtor’s use of cash collateral be

conditioned on (i) Debtor’s weekly payment of $2,362.88 to Itria; and (ii) a replacement lien

{00580138.1}                                      4
Case 20-20425-GLT        Doc 42     Filed 02/10/20 Entered 02/10/20 12:12:02          Desc Main
                                    Document     Page 5 of 7


granted to Itria on the Debtor’s receivables and other property covered by Itria’s UCC-1 Lien to

the same extent, priority and validity as prior to Debtor’s bankruptcy filing.


                                                  Respectfully submitted,

                                                  SEIDMAN & PINCUS, LLC

                                                  By /s/ Owen Lipnick, Esquire
                                                     Owen Lipnick, Esquire
                                                     E-mail: olseidmanllc.com
                                                     777 Terrace Avenue, Suite 508
                                                     Hasbrouck Heights, NJ 07604
                                                     Telephone: 201-473-0047
                                                     NJ Bar ID No. 043041994

                                                  FELDSTEIN GRINBERG LANG & MCKEE

                                                  By /s/ Jeffrey R. Lalama, Esquire
                                                     Jeffrey R. Lalama, Esquire
                                                     PA ID No. 52709
                                                     E-mail: jlalama@fglmlaw.com
                                                     428 Boulevard of the Allies, Suite 600
                                                     Pittsburgh, PA 15219
                                                     Telephone: 412-263-6074
                                                     Facsimile: 412.263.6101




{00580138.1}                                     5
Case 20-20425-GLT        Doc 42       Filed 02/10/20 Entered 02/10/20 12:12:02         Desc Main
                                      Document     Page 6 of 7


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                          :    Bankruptcy No. 20-20425-GLT
                                                :
VideoMining Corporation,                        :    Chapter 11
                                                :
               Debtor.                          :
------------------------------                  :
Feldstein Grinberg Lang & McKee, P.C.           :
                                                :
               Movant,                          :    Hearing Date:         February 10, 2020
                                                :    Hearing Time:         1:30 P.M.
         v.                                     :
                                                :
No Respondent                                   :

                    CERTIFICATE OF SERVICE OF OBJECTION TO
                       DEBTOR’S USE OF CASH COLLATERAL

         I, Jeffrey R. Lalama, Esquire, of Feldstein Grinberg Lang & McKee, P.C., 428 Boulevard
of the Allies, Suite 600, Pittsburgh, Pennsylvania 15219, state that I am 18 years of age and that
the attached Objection to Debtor’s Use of Cash Collateral and Proposed Order were served on
February 10, 2020, through the Court’s CM/ECF system, which will send e-mail notification of
the filing to the parties listed below.

Robert O. Lampl, Esquire                            William E. Kelleher, Esquire
Robert O. Lampl Law Office                          Dentons Cohen & Grigsby, P.C.
Benedum Trees Building                              625 Liberty Avenue
223 Fourth Avenue, 4th Floor                        Pittsburgh, PA 15219
Pittsburgh, PA 15222                                bill.kelleher@dentons.com
rol@lamplaw.com
                                                    George T. Snyder, Esquire
Norma Hildenbrand                                   Jeanne S. Lofgren
Office of the U.S. Trustee                          Stonecipher Law Firm
Liberty Center, Suite 970                           125 First Avenue
1001 Liberty Avenue                                 Pittsburgh, PA 15222
Pittsburgh, PA 15222                                gsnyder@stonecipherlaw.com
Norma.L.Hildenbrand@usdoj.gov                       jlofgren@stonecipherlaw.com

Office of the United States Trustee
Liberty Center
1001 Liberty Avenue, Suite 970
Pittsburgh, PA 15222
ustpregion03.pi.ecf@usdoj.gov

       I, the undersigned, certify that I served the Objection to Debtor’s Use of Cash Collateral
and Proposed Order upon the Debtor, VideoMining Corporation and Interested Parties at the
addresses shown below by First Class Mail, Postage Prepaid on February 10, 2020.

VideoMining Corporation                             Broadway Advance Funding
430 South Allen Street                              39 Broadway, Suite 930
State College, PA 16801                             New York, NY 10006

{00580138.1}
Case 20-20425-GLT    Doc 42     Filed 02/10/20 Entered 02/10/20 12:12:02         Desc Main
                                Document     Page 7 of 7


On Deck Capital                              Green Note Capital Partners, Inc.
c/o Federated Law Group, PLLC                c/o Berkovitch and Bouskila, P.C.
887 Donald Ross Road                         80 Broad Street, Suite 3303
Juno Beach, FL 33408                         New York, NY 10004

EXECUTED ON: February 10, 2020

                                        Respectfully submitted,

                                        FELDSTEIN GRINBERG LANG & McKEE, P.C.


                                        By    /s/ Jeffrey R. Lalama
                                                Jeffrey R. Lalama, Esquire
                                                PA ID No. 52709
                                                E-mail: jlalama@fglmlaw.com

                                               428 Boulevard of the Allies, Suite 600
                                               Pittsburgh, PA 15219
                                               412-263-6074 Telephone
                                               412-263-6101 Facsimile




{00580138.1}
